Exhibit 99.1 December 1 During the course of this presentation the Company will be making forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995) that are based on our current expectations, beliefs and assumptions about the industry and markets in which US Ecology, Inc. and its subsidiaries operate. Because such statements include risks and uncertainties, actual resultsmay differ materially from what is expressed herein and no assurance can be given that the Company will meet its 2010 earnings estimates, successfully execute its growth strategy, or declare or pay future dividends.For information on other factors that could cause actual results to differ materially from expectations, please refer toUS Ecology, Inc.’s (formally known as American Ecology Corporation) December 31, 2009Annual Report on Form 10 -K and other reportsfile with the Securities and Exchange Commission. Many of the factors that will determine the Company’s future results are beyond the ability of management to control or predict. Participants should not place undue reliance on forward-looking statements, reflect management’s views only as of the date hereof.The Company undertakes no obligation to revise or update any forward-looking statements, or tomake any other forward-looking statements, whether as a result of new information, future events or otherwise. Important assumptions and other important factors that could cause actual results to differ materially from those set forth in the forward-looking information include a loss of a major customer, compliance with and changes to applicable laws and regulations, marketconditions, pricing and production rates for the thermal recycling service at our Texas facility, access to cost effective transportation services, access to insurance and other financial assurances, loss of key personnel, lawsuits, adverse economic conditions including a tightened credit market,the timing or level of government funding or competitive conditions, incidents that could limit or suspend specific operations, our ability to performunder required contracts, our willingness or ability to pay dividends and our ability to integrate Stablex or any other potential acquisitions. 2 }Founded in 1952 and headquartered in Boise, ID }Own & operate hazardous and radioactive waste treatment and disposal facilities }Provide safe, secure & cost-effective hazardous and radioactive materials solutions to industry & government 3 Large & Loyal Customer Base 4 Market Cap $300 million* Recent Price: $16.37* 52 Wk. Range: $12.98 - $17.67 Shares Out./Float: 18.2 / 15.5 million Dividend/Yield: $0.72 / 4.4% Revenue TTM $89 million** SG&A % of Revenue: 17% ** Cash/Investments: $30.4 million** Term Debt: -0- Avail. line of credit: $16 million * At 11-22-2010** at 9-30-2010 5 6 4 Sites: US Ecology 5 Sites: Waste Management 7 Sites: Clean Harbors 5 Sites: Others * 2 Sites: Energy Solutions 3 Commercial Nuclear Waste Sites in US 21 Hazardous Waste Sites in US & Canada Grand View, ID Robstown, TX Blainville, QC 2008 disposed volume, not capacity based on Various Industry Sources }Estimated $5 billion per year market }Landfill revenue represents 14% of market }Historically ~3.5M tons/year ◦Down in 2009 due to economy ◦Stronger in 2010, but still sluggish }Volumes Fluctuate ◦Clean-up projects (Events) ◦Industrial production levels (Base) }Regulatory Drivers ◦Increased enforcement ◦Changes in laws, regulation, and rules ◦Court orders }Commercial Drivers ◦Alternative Use (e.g. real estate development) ◦Plant expansion ◦Compliance }Government sponsored clean-ups ◦Department of Defense, States, EPA 9 High Barriers to Entry 10 }Remote, geologically superior desert site }Rail served }Specializes in high volume treatment or direct disposal projects }“Hybrid” site accepts low-activity radioactive and hazardous waste }Years of permitted capacity Premier US Hazardous Waste Site }Specializes in difficult to treat waste streams }Adding waste handling infrastructure to improve operating efficiencies & service ◦Added disposal space in 2010 ◦Constructing new treatment and drum handling building }10+ years of permitted capacity Serving the Gulf Coast Oil & Gas Market }Recycles refinery tank bottoms, cracking catalyst & other oil bearing wastes ◦Industrial reuse of catalyst ◦Used oil resold into market }Key advantage: Internalize costs of recycling residuals: ash & liquids }Constructing new catalyst handling system Nationwide Recycling }Superb natural conditions for disposal }Specializing in containers and difficult to treat waste streams }State-of-the-art treatment building with high capacity drum handling capability }New disposal space under construction - Q1 2011 est. completion Great Desert Location Serving CA/AZ Markets }Regulated monopoly for low- level radioactive waste in 11 western states }Market pricing for certain naturally occurring radioactive material }Company’s “Cash Cow” - limited growth potential Steady, Rate-Regulated Earnings }Superb natural conditions for disposal }Specializing in difficult to treat waste streams }State-of-the-art treatment building and proprietary process Stablex - Serving NE U.S., Canada }Purchase price: $80 million Canadian dollars ($77.3M USD) }Purchased from Marsulex Inc. (TSX: MLX) }Form of transaction: Stock Purchase }Financing: Cash on hand and bank financing ◦$75 million USD Acquisition Credit Facility }Non-recurring closing costs: $2.6 million or $0.13 per diluted share }2009 EBITDA: ~$9.9M CAD Transaction Summary }Leverage Stablex diverse base of blue-chip customers in North America }More than 1,000 customer relationships Business Rationale }Add physical presence in the Northeastern U.S. & eastern Canada }Expand service offerings and penetration of national accounts }Optimize Event opportunities ◦Combined bids using Stablex with other USE facilities and transportation assets }Opportunity to increase revenue and improve efficiencies ◦Transportation, brokering, permit modifications 19 }Purchase Siemens Water
